Blake E. Rizzo
Texas Bar No. 24034073
blake@blakerizzolaw.com
Rizzo B.E., PLLC                                                                    3/31/2020
1334 Brittmoore Rd., Suite 1601
Houston, Texas 77043
(832) 259-9054
Counsel for Petitioner

Jason M. Ross
Bar No. AT#0006678
jasonross@davisbrownlaw.com
DAVIS BROWN LAW FIRM
The Davis Brown Tower
215 10th Street, Suite 1300
Des Moines, Iowa 50309
515-246-7838
Counsel for Respondents


                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
____________________________________________
MITSUBISHI INTERNATIONAL CORPORATION

              Petitioner,

VS.
                                                                  Civil No. 20 Civ. 1317 (AT)
NEW HEAVEN CHEMICALS IOWA LLC
and TSS GROUP

            Respondents.
___________________________________________


                ORDER CONFIRMING ARBITRATION CONSENT AWARD
        On February 14, 2020 Mitsubishi International Corporation (“MIC” or “Petitioner”)
initiated this action by filing its Petition for Confirmation of Arbitration Consent Award (ECF.
No. 1). On March 20, 2020, the Parties filed a Joint Stipulation for Entry of Order Confirming
Arbitration Consent Award and for Entry of Judgment Based Thereon. For the reasons stated
below, the Court finds and orders as follows:
       1.      MIC is a wholly owned U.S. subsidiary of Mitsubishi Corporation (Americas), the
US holding company for MIC and certain other MC Group companies in North America, with a
place of business located at 1221 McKinney Street, Suite 3500, Houston, TX 77010.
       2.      New Heaven Chemicals Iowa LLC is an Iowa corporation with its principal office
and place of business located at 1585 380th Street, Manly, IA 50456.

       3.      TSS Group is an Indian business organization with its principal office and place of
business located at 179 Kavuri Hills Phase-II, Madhapur, Hyderabad-500081 Andhra Pradesh
India.

        4.     Techtrans Construction India Private Limited, New Savera Projects Private
Limited, New Horizon Ind Ventures Private Limited and Nandini Industries India Private Limited
are Indian corporations that together comprise TSS Group.

       5.      This Court has subject matter jurisdiction over this Petition pursuant to 28 U.S.C.
§ 1331 as arising under the treaties of the United States. The Petition is an action to enforce a
foreign arbitration award under the United Nations Convention on the Recognition and
Enforcement of Foreign Arbitral Awards (“UN Convention”), 21 U.S.T. 2517 (1958).

        6.     Venue is proper in this Court as this proceeding is brought in any such court in
which save for the arbitration agreement an action or proceeding with respect to the controversy
between the parties could be brought, or in such court for the district and division which embraces
the place designated in the agreement as the place of arbitration if such place is within the United
States. 9 U.S.C. § 204.

       7.    The Guarantee and Contract at issue in this case both provide for arbitration in New
York, New York.

        8.     On February 8, 2019, Petitioner filed its Demand for Arbitration with the
International Centre for Dispute Resolution (ICDR), a division of the American Arbitration
Association (“AAA”).

       9.      On March 15, 2019, Respondents filed their Answering Statement.

       10.    Thereafter, the Parties entered into a Settlement Agreement and sought to have the
Settlement Agreement entered as a consent award before the AAA.

       11.     The Consent Award was issued on September 16, 2019.

        12.     Pursuant to the terms of the Consent Award, the Respondents were ordered to pay
Mitsubishi (i) the sum of $2,768.00 as their share of the administrative fees and expenses and (ii)
the sum of $818,359.34 with interest thereon at a rate equal to one percent (1%) above the then-
applicable prime commercial lending rate announced by Chase Manhattan Bank, N.A. at its
principal New York City office or the maximum lawful rate allowed under applicable law
(whichever is lower), from April 8, 2019 until paid, plus reasonable attorney’s fees and all costs
related to the execution and enforcement of this Agreement, and the enforcement of the Contracts
and the Guarantee.
